IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WILLIE O. PATRICK,                       §
                                           §   No. 246, 2021
        Defendant Below,                   §
        Appellant,                         §   Court Below—Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   Cr. ID No. 1904006252 (S)
  STATE OF DELAWARE,                       §
                                           §
        Plaintiff Below,                   §
        Appellee.                          §

                           Submitted: September 28, 2021
                           Decided:   October 13, 2021

                                      ORDER

      It appears to the Court that, on September 15, 2021, the Senior Court Clerk

issued a notice, by certified mail, directing the appellant, Willie O. Patrick, to show

cause why his appeal should not be dismissed for his failure to pay the Supreme Court

filing fee or to file a motion to proceed in forma pauperis. Postal records show that

Patrick received the notice to show cause on September 16, 2021. A timely response

to the notice to show cause was due on or before September 28, 2021. To date, Patrick

has not paid the Supreme Court filing fee, filed a motion to proceed in forma pauperis,

or responded to the notice to show cause. Dismissal of this action is therefore deemed

to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice




                                        2